

115 HR 257 IH: Recognition of Jerusalem as the Capital of the State of Israel Act
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 257IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Franks of Arizona (for himself, Mr. DeSantis, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo recognize Jerusalem as the capital of Israel and to transfer to Jerusalem the United States
			 Embassy located in Tel Aviv.
	
 1.Short titleThis Act may be cited as the Recognition of Jerusalem as the Capital of the State of Israel Act. 2.FindingsCongress finds the following:
 (1)For more than 3,000 years, the Jewish people have maintained a continuous connection and presence in the land of Israel and their eternal and indivisible capital city of Jerusalem.
 (2)The State of Israel was established on May 14, 1948, in the wake of World War II in order to serve as a homeland and place of refuge for the Jewish people.
 (3)From 1948 to 1967, Jerusalem was a divided city and not all Israeli citizens of all faiths were entitled to visit the holy sites, and Jews from other countries were restricted in their access to holy sites in the area controlled by Jordan. In 1967, the city of Jerusalem was reunited during the conflict known as the Six Day War, and since 1967, Jerusalem has been a unified city administered by Israel, and persons of all faiths have been guaranteed full access to the holy sites within the city.
 (4)On July 31, 1988, Jordan relinquished its disputed sovereignty claims to Judea and Samaria and East Jerusalem, and therefore sovereign claims to these areas remain disputed, not occupied.
 (5)In 1990, Congress unanimously adopted Senate Concurrent Resolution 106, which declares that Congress strongly believes that Jerusalem must remain an undivided city in which the rights of every ethnic religious group are protected.
 (6)In 1995, Congress overwhelmingly approved the Jerusalem Embassy Act (Public Law 104–45), requiring the establishment of the United States Embassy in Jerusalem not later than May 31, 1999.
 (7)The United States maintains its embassy in the functioning capital in every country except in the State of Israel.
 (8)Israel has far exceeded the 1907 Hague Regulation as directed by international law. Israel has taken all measures to restore and ensure public order and safety in Jerusalem.
 (9)Jerusalem has been far safer and more protected under Israel’s administration than under any previous authorities.
 (10)Civil life is entirely present in Jerusalem, and all government institutions and related frameworks are also present, including the Knesset, the Bank of Israel, the Ministry of Foreign Affairs, the Prime Minister’s and President’s offices, and the Supreme Court.
			3.Recognition of Jerusalem as the capital of Israel and relocation of the United States Embassy from
			 Tel Aviv to Jerusalem
 (a)PolicyIt is the policy of the United States to recognize Jerusalem as the undivided capital of the State of Israel, both de jure and de facto.
 (b)Sense of CongressIt is the sense of Congress that— (1)the United States should recognize the sovereign status of an undivided Jerusalem as the capital of the State of Israel;
 (2)recognizing Jerusalem as the capital of Israel and transferring the United States Embassy to Jerusalem from Tel Aviv will send a signal of United States commitment and resolve to Israel;
 (3)the President and the Secretary of State should publicly affirm as a matter of United States policy that Jerusalem must remain the undivided capital of the State of Israel;
 (4)the President should immediately implement the provisions of the Jerusalem Embassy Act of 1995 (Public Law 104–45), as amended by section 4 of this Act, and begin the process of relocating the United States Embassy in Israel to Jerusalem; and
 (5)United States officials should refrain from any actions that contradict United States law on this subject.
 (c)Identification of Jerusalem on Government DocumentsNotwithstanding any other provision of law, any official document of the United States Government which lists countries and their capital cities shall identify Jerusalem as the capital of Israel.
 (d)RelocationNot later than January 1, 2019, the President shall relocate the United States Embassy in Israel to Jerusalem.
			4.Amendment to the Jerusalem Embassy Act of 1995
 (a)RepealSubject to subsection (b) of this section, section 7 of the Jerusalem Embassy Act of 1995 is repealed.
 (b)Effective dateThe repeal specified in subsection (a) shall take effect on January 1, 2018. (c)RedesignationAt the time of the repeal specified in subsection (a), section 8 of the Jerusalem Embassy Act of 1995 shall be redesignated as section 7.
 5.Implementation reportNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report that—
 (1)details the Department of State’s plan to implement this Act; (2)includes estimated dates of completion for each phase of the establishment of the United States Embassy in Jerusalem, including—
 (A)site identification; (B)land acquisition;
 (C)architectural, engineering, and construction surveys; (D)site preparation; and
 (E)construction; and (3)includes an estimate of the funding needed to implement this Act, including all costs associated with establishing the United States Embassy in Jerusalem.
			